OPINION
CHUTICH, Justice.
Appellant Ralph Joseph Boecker pleaded guilty to one count of first-degree driving while impaired (DWI) after the district court found that his 1998 conviction for criminal vehicular operation enhanced his 2015 DWI charge. See Minn. Stat. § 169A.24, subd. 1(3) (2016); Minn. Stat. § 609.21, subd. 2a (1996). Boecker argues that he is entitled to withdraw this plea because his 1998 conviction is not included in the list of predicate felonies in section 169A.24, which enhance a DWI charge to first-degree DWI. The sole issue here is whether a criminal vehicular operation conviction from 1998, a year not specifically listed in the current version of the first-degree DWI statute, can be used to enhance a DWI charge to a first-degree offense. We hold that it can, and we affirm the decision of the court of appeals.
FACTS
The facts here are undisputed. In 1997, Boecker caused a car accident that resulted in another driver suffering serious injuries. When the accident occurred, Boecker had a blood alcohol concentration of 0.13 and no valid driver’s license. Following this accident, Boecker pleaded guilty to one count of criminal vehicular operation resulting in substantial bodily harm. See Minn. Stat. § 609.21, subd. 2a (1996). His plea was accepted, and he was convicted in 1998.
In January 2015, a police officer stopped Boecker after observing erratic driving. After the officer stopped the car, he noticed that Boecker’s eyes were bloodshot and watery, Boecker was slurring his words, and a strong odor of alcoholic beverage emanated from inside the car. The officer brought Boecker to the police department where Boecker agreed to take a breath test. The test showed a blood alcohol concentration of 0.14.
Boecker was charged with two counts of first-degree DWI. He contested the use of his 1998 conviction to enhance his 2015 DWI charge to a first-degree offense, but the district court found sufficient probable cause for enhancement. Following the district court’s finding, Boecker pleaded guilty to one count of first-degree DWI and received an executed sentence of 48 months with a 5-year conditional release term.
*350Boecker appealed, contending that his 1998 conviction did not provide a valid factual basis for his first-degree DWI plea. The court of appeals affirmed the conviction. It first concluded that section 169A.24 is ambiguous as to whether Boecker’s 1998 conviction is a predicate felony. State v. Boecker, 880 N.W.2d 391, 394, 396 (Minn. App. 2016). The court of appeals then applied the canons of construction for interpreting an ambiguous statute and noted that the Legislature’s intent was explicitly stated in the 2012 session law: “The legislature’s intent has always been that criminal vehicular operation convictions under both the pre-2007 and the post-2007 law be used for enhancing driving while impaired penalties.... ” Id. at 395 (quoting Act of Apr. 23, 2012, ch. 222, § 4, 2012 Minn. Laws 685, 687); see Minn. Stat. § 645.16 (2016).
The court of appeals rejected Boecker’s interpretation of the statute after it examined the Legislature’s express intent and concluded that “Boecker cannot avoid liability for first-degree DWI simply because the [criminal vehicular operation] statute and the first-degree DWI statute have been renumbered, reorganized, and amended.” 880 N.W.2d at 396. Instead, the court of appeals held that Boecker’s 1998 criminal vehicular operation conviction is a predicate felony for his first-degree DWI conviction. Id.-, see also Minn. Stat. § 169A.24, subd. 1(3); Minn. Stat. § 609.21, subd. 2a(2)(i) (1996). We granted Boecker’s petition for further review.
ANALYSIS
The question presented here is whether a conviction for criminal vehicular operation under section 609.21, subdivision 2a, from a year not specifically listed in the first-degree driving while impaired statute, section 169A.24, subdivision 1(3), can be used to enhance a subsequent DWI charge to a first-degree offense. The answer to this question resolves Boecker’s claim that his guilty plea lacked an adequate factual basis.
The validity of a guilty plea is a question of law, which is reviewed de novo. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). A defendant may withdraw a guilty plea if it is “necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. “A manifest injustice exists if a guilty plea is not valid,” but a “defendant bears the burden of showing his plea was invalid.” Raleigh, 778 N.W.2d at 94. “To be constitutionally valid, a guilty plea must be accurate, voluntary, and intelligent.” Id. (citing State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983)). When a plea is not established with a proper factual basis, it is not accurate and, therefore, is invalid. Id. A district court should not accept a guilty plea “unless the record supports the conclusion that the defendant actually committed an offense at least as serious as the crime to which he is pleading guilty.” Trott, 338 N.W.2d at 251-52 (citing State v. Goulette, 258 N.W.2d 758, 762 (Minn. 1977)).
Here, if the first-degree DWI statute does not include Boecker’s 1998 criminal vehicular operation conviction as a predicate felony for enhancing his 2015 DWI charge, then the record would not show that Boecker actually committed an offense at least as serious as the crime to which he pleaded guilty. Without a valid predicate felony, the conduct that Boecker admitted to at the guilty plea hearing amounted to misdemeanor fourth-degree DWI. Minn. Stat. § 169A.27 (2016). To determine whether Boecker’s plea was supported by an accurate factual basis, we must interpret the first-degree DWI statute, section 169A.24, subdivision 1(3).
“Interpreting a sentencing statute is a question of law, which we review *351de novo.” State v. Noggle, 881 N.W.2d 545, 547 (Minn. 2016) (citing State v. Leathers, 799 N.W.2d 606, 608 (Minn. 2011)). The plain language of the statute controls when the meaning of the statute is unambiguous. Minn. Stat. § 645.16. “A statute must be construed as a whole and the words and sentences therein ‘are to be understood ... in light of their context.’ ” Schmidt ex rel. P.M.S. v. Coons, 818 N.W.2d 523, 527 (Minn. 2012) (quoting Christensen v. Hennepin Transp. Co., 215 Minn. 394, 10 N.W.2d 406, 415 (1943)). “We interpret a statute ‘as a whole so as to harmonize and give effect to all its parts, and where possible, no word, phrase, or sentence will be held superfluous, void, or insignificant.’ ” 328 Barry Ave., LLC v. Nolan Props. Grp., LLC, 871 N.W.2d 745, 749 (Minn. 2015) (quoting Jackson v. Mortg. Elec. Registration Sys., Inc., 770 N.W.2d 487, 496 (Minn. 2009)). We may read multiple parts of a statute together to determine whether a statute is ambiguous. Christianson v. Henke, 831 N.W.2d 532, 537 (Minn. 2013) (citing Martin v. Dicklich, 823 N.W.2d 336, 344 (Minn. 2012)). “A statute is ambiguous only when the statutory language is subject to more than one reasonable interpretation.” State v. Jones, 848 N.W.2d 528, 535 (Minn. 2014) (emphasis added) (quoting State v. Fleck, 810 N.W.2d 303, 307 (Minn. 2012)),
Here, Boecker pleaded guilty to first-degree DWI, which is defined as:
Subdivision 1. Degree described. A person who violates section 169A.20 (driving while impaired) is guilty of first-degree driving while impaired if the person: ..,
(3) has previously been convicted of a felony under:
(i)Minnesota Statutes 2012, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6);
(ii) Minnesota Statutes 2006, section 609.21 (criminal vehicular homicide and injury, substance-related offenses), subdivision 1, clauses (2) to (6); subdivision 2, clauses (2) to (6); subdivision 2a, clauses (2) to (6)-, subdivision 3, clauses (2) to (6); or subdivision 4, clauses (2) to (6); or
(iii) section 609.2112, subdivision 1, clauses (2) to (6); 609.2113, subdivision 1, clauses (2) to (6), subdivision 2, clauses (2) to (6) or subdivision 3, clauses (2) to (6); or 609.2114, subdivision 1, clauses (2) to (6), or subdivision 2, clauses (2) to (6).
Minn. Stat. § 169A.24, subd. 1(3) (emphasis added).
Boecker asserts that the first-degree DWI statute is unambiguous. He argues that, because the legislature “expressly limited consideration to those [criminal vehicular operation] convictions occurring ‘under’ the current, the 2012, and the 2006 Minnesota Statutes,” his 1998 criminal vehicular operation conviction cannot be used to enhance his 2015 DWI charge. But, because of an intervening amendment to the criminal vehicular operation statute that took effect on August 1,2007, Boecker admits that his interpretation limits convictions for criminal vehicular operation that can enhance a DWI charge to first-degree to only those convictions occurring when the 2006 and 2012 statutes were in effect. In other words, criminal vehicular operation convictions occurring between the effective date of the 2007 amendment and through the year 2011 could not enhance DWI charges.
In contrast, the State contends that another reasonable interpretation of the statute is that the years listed in the first-degree DWI statute illustrate when changes to the criminal vehicular operation and first-degree DWI statutes occurred. *352The State also correctly asserts that the relevant language of the 2006 criminal vehicular operation statute (specifically mentioned in the 2014 first-degree DWI enhancement statute) and the 1996 criminal vehicular operation statute (under which Boecker was convicted) are identical.1
The plain language of the codified 2016 first-degree DWI statute lists three different versions—two by year and one by reference to the statutory sections—of the criminal vehicular operation statute, and each version must be considered in a plain meaning analysis.2 See Minn. Stat. § 169A.24, subd. l(3)(i)-(iii). Subdivision l(3)(i) lists the version of the criminal vehicular operation statute in effect in 2012. Id., subd. l(3)(i). Under this version, the criminal vehicular operation statute was organized into two subdivisions. See Minn. Stat. § 609.21, subds. 1, la (2012). Subdivision 1 described the crime, and subdivision la described the penalty based on the level of harm to the victim. Id.
Subdivision l(3)(ii) lists the version of the criminal vehicular operation statute in effect in 2006. Minn. Stat. § 169A.24, subd. l(3)(ii). In contrast to the 2012 version of the criminal vehicular operation statute, the 2006 version was organized into separate subdivisions by level of harm to the victim. Minn. Stat. § 609.21, subds. 1-4 (2006). Each subdivision identified a different vehicular crime and penalty to be imposed based on the level of harm caused. Id.
Finally, subdivision l(3)(iii) does not provide a year, but it lists the version of the criminal vehicular operation statute enacted by the Legislature in 2014. Minn. Stat. § 169A.24, subd. l(3)(iii); see supra. Under this version, the statute is once again organized by level of harm to the victim, and each section identifies a different vehicular crime and penalty to be imposed based on the level of harm caused. See Minn. Stat. §§ 609.2112, subd. l(2)-(6); 609.2113 subd. l(2)-(6), subd. 2(2)-(6), subd. 3(2)-(6); 609.2114, subd. l(2)-(6), subd. 2(2)-(6) (2016).
In addition to the plain language found in the text of the codified first-degree DWI statute, the 2012 session laws also contain a legislative statement of intent regarding the first-degree DWI statute and the criminal vehicular operation statute. The Re-visor of Statutes did not codify this statement of intent, but it provides:
The intent of the legislature in enacting this bill is to clarify a cross-referencing change made in 2007 relating to the *353criminal vehicular operation crime. It was not the legislature’s intent in 2007 to make a substantive change regarding whether prior criminal vehicular operation convictions would qualify as prior impaired driving convictions or prior impaired driving-related losses of licenses or be considered as a predicate for the first-degree driving while impaired crime. The legislature’s intent has always been that criminal vehicular operation convictions under both the pre-2007 law and the post-2007 law be used for enhancing driving while impaired penalties consistent with the provisions of the driving while impaired laws.
Act of Apr. 23, 2012, ch. 222, § 4, 2012 Minn. Laws 685, 687 (emphasis added).
The Legislature has directed that any volume of the Laws of Minnesota, Minnesota Statutes, and the supplement to Minnesota Statutes that are prepared by the Revisor of Statutes are “prima facie evidence of the statutes contained in it in all courts and proceedings.” Minn. Stat. § 3C.13 (2016). Thus, the codified Minnesota Statutes are one type of prima facie evidence of the laws of Minnesota, but they ai’e not the laws themselves. Gran-ville v. Minneapolis Pub. Sch., Special Sch. Dist. 1, 732 N.W.2d 201, 208 (Minn. 2007). Rather, the “ ‘actual laws of Minnesota as passed by the legislature ... are contained in the session laws.’” Id. (emphasis added) (quoting Ledden v. State, 686 N.W.2d 873, 877 (Minn. App. 2004), rev. denied (Minn. Dec. 22, 2004)); see also Minn. Stat. § 3C.06, subd. 1 (2016) (requiring the Revisor of Statutes “to publish the laws of the session in a publication called ‘Laws of Minnesota’ ” after each legislative session).
A reasonable and appropriate extension of the rule set out in Granville, already acknowledged by the Minnesota Court of Appeals before our decision in Granville,3 is that session laws are relevant when interpreting the plain language of a statute. See also Chin v. Merriot, 470 Mass. 527, 23 N.E.3d 929, 933-34 (2015) (interpreting the plain language of a codified section of Massachusetts’s alimony reform act together with language in the act’s uncodified sections, which explained the Legislature’s intent that certain portions of the act should be applied prospectively).
We have previously looked to the text of the session laws as the primary evidence of the laws of Minnesota. In three postconviction appeals, we rejected an argument that the statute under which the defendant was sentenced was invalid because it lacked either an enacting clause or title as required by the Minnesota Constitution. Evans v. State, 788 N.W.2d 38, 46 (Minn. 2010); Thompson v. State, 691 N.W.2d 841, 843 n.3 (Minn. 2005); Koskela v. State, 690 N.W.2d 133, 134-35, 135 n.3 (Minn. 2004). In each case, we concluded that the defendant’s claim was “doomed on its merits” because a review of the session law “makes clear” that the statute was enacted with a proper enacting clause and title. Koskela, 690 N.W.2d at 135 n.3; see Evans, 788 N.W.2d at 46 (holding that the defendant’s argument fails because the session law included an enacting clause); Thompson, 691 N.W.2d at 843 n.3 (same).
Under this rule, to give effect to all provisions of the first-degree DWI statute, the Legislature’s statement of intent expressed in the 2012 session laws must be considered along with the codified language of the statute when analyzing the *354entire statute’s plain meaning. One cannot be interpreted without reference to the other.
Specifically, we must interpret the first-degree DWI statute as codified at Minnesota Statutes section 169A.24, subdivision 1(3) in light of what the Legislature expressly stated in the 2012 session laws:
It was not the legislature’s intent in 2007 to make a substantive change regarding whether prior criminal vehicular operation convictions would ... be considered as a predicate for the first-degree driving while impaired crime. The legislature’s intent has always been that criminal vehicular operation convictions under both the pre-2007 [criminal vehicular operation] law and the post-2007 [criminal vehicular operation] law be used for enhancing driving while impaired penalties....
Act of Apr. 23, 2012, ch. 222, § 4, 2012 Minn. Laws 685, 687 (emphasis added).
After carefully considering the parties’ interpretations in light of the plain language of the first-degree DWI statute and the applicable session law, we conclude that the State has the better interpretation: Boecker’s 1998 conviction was properly relied on to enhance his 2015 DWI charge to a first-degree offense. Agreeing with Boecker, the dissent asserts that “the crimes listed in clauses (i) and (ii) are time limited, including only those offenses that were committed while the 2006 and 2012 editions of the Minnesota Statutes were in effect.” This interpretation creates an obvious temporal gap of at least four years in the application of the first-degree DWI statute to prior criminal vehicular operation convictions because of the legislative amendments to the criminal vehicular operation statute in 2007. See supra note 2. For example, under this interpretation the State could use a criminal vehicular operation conviction from July 31, 2007 to enhance a current offense to first-degree DWI, but it could not use a criminal vehicular operation conviction from August 1, 2007 through at least the end of 2011. This interpretation is unreasonable in light of the language of the codified statute and the Legislature’s statement of intent in the 2012 session laws.
In contrast, under the State’s interpretation, the clauses in subdivision 3 of the first-degree DWI statute refer to the version of the statute in effect during the years4 and statutory sections5 expressly mentioned. These versions of the statute include: (1) the “expanded” version in which all criminal vehicular operation offenses were organized by level of harm to the victim (the version in effect from 1996-2006 under which Boecker was convicted); (2) the reorganized version in which all criminal vehicular operation offenses were consolidated into a single subdivision (the 2007-2013 version); or (3) the re-expanded and renumbered version in which all criminal vehicular operation crimes are again organized by a level of harm to the victim (the 2014 and later versions). See Minn. Stat. § 609.21, subds. 1-4 (2006); Minn. Stat. § 609.21, subd. 1 (2008); Minn. Stat. §§ 609.2111-.2114 (2016). Under the State’s interpretation, when a person has a prior criminal vehicular operation conviction under one of the three versions of the statute, and that person is later charged with a DWI offense, that charge can be enhanced to first-degree. This interpretation is the only reasonable interpretation of the first-degree DWI statute when analyzing the plain meaning of the codified statute in conjunction with the 2012 session laws.
*355The dissent disagrees and asserts that its statutory interpretation is “perfectly consistent” with the Legislature’s statement of intent because the 2006 version of section 609.21 is a “pre-2007” law.6 While technically accurate, this statement minimizes the clear import of the statement of legislative intent specifically set forth in the session laws. In 2012, the Legislature expressly stated that it did not intend in 2007 to substantively change the prior criminal vehicular operation convictions that would be predicate offenses for first-degree DWI crimes. This stated intent is critical because under the 2006 version of the first-degree DWI statute, a prior conviction of criminal vehicular operation under section 609.21 and all of its subdivisions was considered a predicate for first-degree DWI crimes.7 And this 2006 version of the criminal vehicular operation statute, section 609.21, is identical in all relevant respects to the criminal vehicular operation laws found in Minnesota Statutes 1996 through 2004.
Finally, the dissent’s reference to section 169A.275, subdivision 1(a)—which provides mandatory penalties for nonfelony DWI violations—in support of its interpretation is unavailing. In that section, the Legislature expressly provided a 10-year limitation on the use of prior qualified impaired driving incidents to enhance a second offense. Minn. Stat. § 169A.275, subd. 1(a) (2016). Tellingly, the Legislature did not include a similar 10-year limitation in section 169A.24, subdivision 1(3), the provision at issue here, despite including the time limitation immediately before in subdivision 1(1). Interpreting section 169A.24, subdivision 1(3), to impose such a time limitation would impermissibly add words to the statute.
Because the State’s interpretation is the only reasonable one, the statute is not ambiguous. In addition, because any other interpretation is unreasonable, the 2012 session law and Minnesota Statutes section 169A.24 do not conflict.8 Instead, the session laws clarify the language of the codified statute. The 2014 amendment to the criminal vehicular operation statute does not change our analysis or lessen the effect of the Legislature’s 2012 statement of intent. “[P]ortions of [a] law which were not altered by [an] amendment shall be construed as effective from the time of their *356first enactment....” Minn. Stat. § 645.31, subd. 1 (2016). Here, the 2014 amendment resulted in a renumbering and reorganization of the criminal vehicular operation statute, but the Legislature did not provide a new statement of intent. Because the 2012 statement of intent was not altered by the amendment, we read it as effective from the time of its passage by the Legislature and signing by the Governor.
In sum, the plain language of Minnesota Statutes section 169A.24, subdivision 1(3), encompasses criminal vehicular operation convictions under both the pre-2007 version and the post-2007 version of the criminal vehicular operation statute. The record therefore demonstrates that Boecker committed the crime of first-degree DWI. Accordingly, Boecker’s plea was established with an accurate factual basis.
CONCLUSION
For the foregoing reasons, we affirm the decision of the court of appeals.
Affirmed.

. Compare Minn. Stat. § 609.21, subd. 2a(2)(i) (2006) (“A person is guilty of criminal vehicular operation resulting in substantial bodily harm ... if the person causes substantial bodily harm to another, as a result of operating a motor vehicle; ... (2) in a negligent manner while under the influence of: (i) alcohol....”), with Minn. Stat. § 609.21, subd. 2a(2)(i) (1996) ("A person is guilty of criminal vehicular operation resulting in substantial bodily harm ... if the person causes substantial bodily harm to another, as a result of operating a motor vehicle; ... (2) in a negligent manner while under the influence of: (i) alcohol....”).


. The Legislature substantially reorganized the criminal vehicular operation statute in 2007 and additional reorganization and renumbering occurred in 2014. See Act of May 7, 2007, ch. 54, art. 3, §§ 7-11, 14, 2007 Minn. Laws 206, 248-49, 251 (codified at Minn. Stat. § 609.21 (2010)); Act of Apr. 30, 2014, ch. 180, §§ 4-9, 2014 Minn. Laws 281, 283-88 (codified as amended at Minn. Stat. §§ 609.2111-.2114 (2016)). Similarly, the Legislature also revised the first-degree DWI statute (Minnesota Statutes section 169A.24) to track the amendments to the criminal vehicular operation statute. See Act of May 7, 2007, ch. 54, art. 3, § 14, 2007 Minn. Laws 206, 251; Act of Apr. 23, 2012, ch. 222, §§ 3-4, 2012 Minn. Laws 685, 686-87; Act of Apr. 30, 2014, ch. 180, § 3, 2014 Minn. Laws 281, 282-83.


. Xykis v. Arlington Bldg. Corp., No. A04-928, 2004 WL 2984372, at *2 (Minn. App. Dec. 28, 2004).


. Minn. Stat. § 169A.24, subd. l(3)(i)-(ii).


. Minn. Stat, § 169A.24, subd. l(3)(iii).


.The dissent also asserts that our interpretation conflicts with the canon “expressio unius est exclusio alterius," meaning “the expression of one thing is the exclusion of another.” State v. Caldwell, 803 N.W.2d 373, 383 (Minn. 2011). Our case law has not been entirely consistent about whether this canon is one of interpretation that may be used, as the dissent does here, to determine if a statute is ambiguous, or whether it is a canon of construction that may be considered only after concluding that the statute is ambiguous. Compare Staab v. Diocese of St. Cloud, 853 N.W.2d 713, 718 (Minn. 2014) (calling expressio unius a "canon of statutory construction” and applying it after concluding the statute was ambiguous), and State v. Riggs, 865 N.W,2d 679, 682 n.3 (Minn. 2015) (distinguishing canons of interpretation from canons of construction and concluding that the latter apply only after concluding that a statute is ambiguous), with Anderson v. Twin City Rapid Transit Co., 250 Minn. 167, 84 N.W.2d 593, 599 (1957) (applying expressio unius to determine the "clear and unambiguous” meaning of a contract).


. Contrary to the dissent's assertion, our interpretation does not "read out” 2006 and 2012 from the statute; rather, our interpretation gives the reference to these years meaning—a meaning expressly intended by the Legislature. Instead, it is the dissent’s interpretation that makes the Legislature’s statement of intent superfluous by substantively changing the first-degree DWI statute.


. But, if Minnesota Statutes and the session law were in conflict here, the session law would prevail and the statute would remain unambiguous. See Minn. Stat. Vol. I, Preface, xiv (2016).